Per Curiam.
The books of entries are records; they must be received in the condition they are found nor are we permitted to presume that any improper alteration has been made. The evidence cannot be received. Cited for the plaintiff, 1 Harrison 61 335 21; 2 Har. 532; 2 Vez. 246; 2 Com. Dig, 501; 1 Eq. Cas. 258-9. For the defendant, 4 Bur. 2270; 3 Black. Com. 178; 2 Bac. 537; Ird. Rev. 18 358 483; 3 Black. Com. 330.
It was then objected by the plaintiff’s counsel, that the grant to Ford could not be valid, because Armstrong could not make an entry, until he had performed services sufficient to entitle him to the quantity entered.
Sed per Curiam. It is not our province to liquidate the accounts between the surveyor and the state of North Carolina, who employed him: We presume in this respect it is right, the state having made a grant for the land; nor is it competent for this court to admit proof to the contrary. Bill dismissed without prejudice.
Note—The plea of the statute of limitations was not relied upon in this case.